FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               August 11, 2020
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
    UNITED STATES OF AMERICA,

         Plaintiff - Appellee,
                                                                No. 20-8014
    v.                                               (D.C. Nos. 1:19-CV-00018-SWS &
                                                          1:17-CR-00162-SWS-1)
    PAUL DWAYNE JONES,                                           (D. Wyo.)

         Defendant - Appellant.
                        _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY*
                     _________________________________

Before BRISCOE, BALDOCK, and CARSON, Circuit Judges.
                   _________________________________

         Defendant filed a Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C.

§ 2255 in the District of Utah alleging ineffective assistance of counsel. The district court

denied the motion to vacate, finding “no merit in Defendant’s claims of ineffective

assistance of counsel.” Because the record “conclusively show[ed] Defendant is not

entitled to relief,” the district court also denied an evidentiary hearing. Finally, because no

reasonable jurist could disagree with the district court’s resolution of Defendant’s

constitutional claim, the court denied Defendant a certificate of appealability. Now,

Defendant requests a certificate of appealability from this Court. Exercising jurisdiction



*
  This order is not binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
under 28 U.S.C. § 2253(a), we deny Defendant a certificate of appealability and dismiss

this appeal.

       Where the district court rejects a defendant’s constitutional claims on the merits, we

will grant a certificate of appealability if the defendant makes a “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529
U.S. 473, 483 (2000). To do so, the defendant must show “that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Slack,
529 U.S. at 484.

       Here, after carefully reviewing Defendant’s request for a certificate of appealability,

the district court’s order denying the motion to vacate, and the record on appeal, we

conclude no reasonable jurist would find the district court’s assessment of the

constitutional claim debatable or wrong. Defendant points to no specific error by the

district court. Rather, he reiterates the claims he made below. First, he argues counsel’s

“failure to prevail on [the] suppression motion,” and “failure to pursue a Frank’s Hearing”

amounted to ineffective assistance of counsel. Next, Defendant argues defense counsel

was ineffective because she “fail[ed] to investigate and adequately advi[s]e him about a

‘warrantless search’ of his safe deposit box . . . before advising that he enter into a plea

agreement.” Finally, Defendant argues counsel was ineffective because she advised him

to enter into a plea agreement before disclosing “exculpatory evidence” or completing a

“proper investigation.”

       The district court thoroughly addressed each of these allegations before it denied

Defendant’s motion to vacate. Upon our independent review, we find no reversible error

                                              2
in the district court’s factual findings or legal conclusions. As a final matter, Defendant

argues that the district court erred by denying him an evidentiary hearing. In its order

denying the motion to vacate, however, the district court noted, “the existing record

conclusively shows Defendant is not entitled to relief,” and thus, “no evidentiary hearing

is warranted.” We discern no error in the court’s analysis. Because the record conclusively

shows Defendant is not entitled to relief, he is not entitled to an evidentiary hearing. See

United States v. Marr, 856 F.2d 1471, 1472 (10th Cir. 1988) (holding no evidentiary

hearing is required “where the district court finds the case record conclusively shows the

prisoner is entitled to no relief.”).

       Accordingly, for substantially the same reasons set forth in the district court’s order,

we hold that no reasonable jurist would find the district court’s assessment of the

constitutional claim debatable or wrong. We thus DENY Defendant’s request for a

certificate of appealability and DISMISS this appeal.




                                               Entered for the Court


                                               Bobby R. Baldock
                                               Circuit Judge




                                              3